PEATT, J.
We think the circuit judge ruled correctly on all points, and that no error of law was committed. The point made by defendant that the building was being erected by an independent contractor, and that he only should be held responsible, cannot be available upon the facts shown. The plaintiff was not in the service of the contractor, but of defendant. The contractor, being short of laborers, “borrowed” from defendant a gang of men, among whom was the plaintiff. Under the orders of defendant’s foreman, he was put into a dangerous place, where he received his injuries. Upon the facts, he could recover against the contractor, and also against the defendant. His action was therefore well brought, and the verdict must stand. Judgment affirmed, with costs.